Citation Nr: 1545796	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected cervical spine degenerative disc disease, previously rated as temporoparietalis muscle strain (a cervical spine or neck disability), in excess of 10 percent for the period from January 25, 2011 to October 15, 2014, and in excess of 30 percent from October 15, 2014, forward.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1983 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In January 2013, the Veteran submitted a Notice of Disagreement as to the March 2012 rating decision that denied service connection for bilateral hearing loss.  In January 2014 and December 2014 rating decisions, the RO fully granted service connection for right ear hearing loss and left ear hearing loss, respectively; therefore, those issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.

The March 2012 rating decision (on appeal) assigned a 10 percent rating, effective January 25, 2011, for the service-connected neck disability.  A December 2014 rating decision assigned a 30 percent rating, effective for the period from October 15, 2014, for the service-connected neck disability, creating a "staged" initial disability rating.

The issue of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period from January 25, 2011 to January 13, 2013, the neck disability manifested no more than moderate disability of Muscle Group XXIII with full range of motion and muscle spasm not resulting in abnormal gait or abnormal spinal contour.

2.  For the rating period from January 13, 2013 to October 15, 2014, the neck disability manifested muscle spasm severe enough to result in an abnormal spinal contour.

3.  For the rating period from October 15, 2014, forward, the neck disability manifested forward flexion of 5 degrees; it did not manifest in ankylosis of the cervical spine.


CONCLUSIONS OF LAW

1.  Prior to January 13, 2013, the criteria for an initial rating in excess of 10 percent for a neck disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5242, 4.73, Diagnostic Code 5323 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, from January 13, 2013 to October 15, 2014, the criteria for an initial disability rating of 20 percent, but no higher, for a neck disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5242, 4.73, Diagnostic Code 5323 (2015).

3.  From October 15, 2014, forward, the criteria for an initial rating in excess of 30 percent for a neck disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5242, 4.73, Diagnostic Code 5323 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for a neck disability, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a neck disability, no additional notice is required.  Under these circumstances, because the claim was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist pertaining to the initial rating appeal, VA has obtained the Veteran's service treatment records, VA and private treatment records, and VA examinations to assist with the claim.  In this regard, in January 2012, June 2012, and October 2014, VA provided the Veteran with VA examinations to assist in determining the severity of the service-connected neck disability.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As the January 2012, June 2012, and October 2014 VA examination reports were written after interviews with the Veteran regarding injury, symptoms, complaints, treatment, and diagnosis, and contain specific examination findings regarding the extent of the neck disability at the times of the examinations, the VA examinations are adequate for VA purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.


Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the (staged) disability ratings to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file, to include on Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Rating Analysis for a Neck Disability 

In a March 2012 rating decision, the RO granted service connection for temporoparietalis muscle strain of the neck under 38 C.F.R. § 4.73, Diagnostic Code 5323, and assigned a 10 percent rating, effective January 25, 2011 (the date of the claim of service connection for a neck disability).  In a December 2014 rating decision, the RO granted a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective for the period from October 15, 2014 (the date of the VA examination showing a worsening of the neck disability), thus creating a staged rating.  As such, the Board will apply all potentially applicable codes in determining the appropriate code most favorable to the Veteran throughout the appeal period.  See Schafrath, 1 Vet. App. at 589; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Under Diagnostic Code 5323, muscle injuries to muscle group XXIII are rated as noncompensable (0 percent) if slight, 10 percent if moderate, 20 percent if moderately severe, and 30 percent if severe.  38 C.F.R. § 4.73.  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2014).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Diagnostic Code 5242, for degenerative arthritis of the spine is rated under the General Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Normal ranges of motion of the cervical spine are flexion from 0 degrees to 45 degrees, extension from 0 degrees to 45 degrees, lateral flexion 0 degrees to 45 degrees bilaterally, and lateral rotation from 0 degrees to 80 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

A September 2010 VA treatment record reflects no limitation of neck motion and no discomfort with palpation during cervical forward flexion, backwards extension, lateral flexion, or rotation.  In a January 2011 VA treatment record, the Veteran reported transitory post-cystectomy neck symptoms that were mild, indolent, and did not require intervention.

The Veteran underwent a VA examination in January 2012.  At that time, the Veteran reported intermittent muscle spasms.  Upon objective testing, there was full range of motion of the cervical spine.  The assessment was temporoparietalis muscle strain, which affected Muscle Group XXIII (muscles of the side and back of the neck - suboccipital lateral, vertebral, and anterior vertebral muscles).  The VA examiner indicated occasional fatigue-pain of the left Muscle Group XXIII.  

In June 2012, the Veteran was afforded another VA examination.  Upon objective testing, there was some loss of deep fascia and some loss of muscle substance.  While the VA examiner indicated that the Veteran had loss of power and weakness, the VA examiner did not specify the frequency or severity of those impairments.  

A January 16, 2013 VA treatment record indicated that the Veteran was seen at a VA emergency room (ER) on January 13, 2013 for complaints of neck pain and spasms.  He reported that the ER doctor found a trigger point that was very painful, and that he last had an X-ray in October (2012).  At that time, the Veteran requested an MRI to provide more information on his condition.  

Subsequently, in a February 2013 MRI report of the neck, the February 2013 images were compared with the cervical spine radiograms of October 2012.  When comparing the results, the February 2013 images showed straightening of the cervical spine, which the examining VA radiologist indicated could be due to muscle spasm.

The Veteran underwent another VA examination in October 2014.  Upon objective testing, the Veteran demonstrated 5 degrees of forward flexion with pain.  He was diagnosed with degenerative disc disease of the cervical spine.  The VA examiner did not indicate that the Veteran had any incapacitating episodes or ankylosis of the cervical spine.

Based on the above, prior to January 13, 2013, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

While the Veteran reported muscle spasms, the evidence does not show abnormal spinal contour until January 13, 2013, when the Veteran reported to the ER with complaints of severe neck pain.  Upon MRI confirmation in February 2013, the evidence demonstrated a straightening (abnormal spinal contour) of the cervical spine.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial rating of 20 percent, but no higher, under Diagnostic Code 5242 have been met from January 13, 2013 to October 15, 2014.  38 C.F.R. §§ 4.3, 4.7.  

For the initial rating period from January 13, 2013 to October 15, 2014, the Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent have not been met or more nearly approximated.  During this period on appeal, the evidence does not reveal forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine as required for a 30 percent rating under Diagnostic Code 5242.  

Indeed, forward flexion of the spine of 5 degrees was not demonstrated until the October 15, 2014 VA examination.  For the initial rating period from October 15, 2014, forward, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated.  A higher 40 percent rating requires unfavorable ankylosis of the entire cervical spine under Diagnostic Code 5242.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The October 2014 VA examination reflects, at worst, and taking into consideration limitation of motion due to pain, 5 degrees of forward flexion with objective evidence of pain with range of motion testing.  The measurable ranges of motion in the cervical spine and did not show ankylosis of the neck.  The Board finds that, only with consideration of the functional loss (limitation of motion) due to pain, for the appeal period from October 15, 2014, forward, that a 30 percent rating is justified.  Range of motion of the cervical spine did not approximate ankylosis, even with consideration of functional loss due to pain, as required for a 40 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  

The Board has also considered whether a higher rating is available under Diagnostic Code 5323 for any period on appeal (from January 25, 2011, forward).  A higher (20 percent) rating under Diagnostic Code 5323 requires at least moderately severe impairment.  See 38 C.F.R. § 4.73.  The January 2012 VA examiner specifically noted that the Muscle Group XXIII muscle injury did not affect muscle substance or function and was characterized by occasional fatigue-pain, but not loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  Also, the June 2012 VA examiner noted some loss of deep fascia and some loss of muscle substance, which is consistent with a moderate disability of the muscle.  There was loss of power and weakness, but no fatigue-pain, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  The addition of occasional fatigue-pain, loss of power, and weakness does not rise to the level of at least moderately severe impairment.  Thus, a higher rating under Diagnostic Code 5323 is not warranted for any appeal period.  

The evidence of record does not indicate, and the Veteran has not alleged, that the neck disability has been manifested by incapacitating episodes with physician-ordered bed rest at any point during the appeal period.  Indeed, in the VA examination report from January 2012 and October 2014, the VA examiners indicated that there was no Intervertebral Disc Syndrome (IVDS) of the cervical spine.  As such, the alternative formula for rating IVDS is inapplicable in the present case.  Specifically, the evidence does not show incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the preceding twelve months (for a 20 percent rating for the service-connected neck disability).  Thus, a higher rating under for IVDS is not warranted for any appeal period.  

Further, the Veteran is already in receipt of a 10 percent disability rating for a residual scar associated with the service-connected neck disability, a 20 percent disability rating for radiculopathy of the left upper extremity, and a 20 percent disability rating for radiculopathy of the right upper extremity.  See March 2012 Rating Decision; see also August 2014 Rating Decision.  As such, the Board finds that a separate rating is not warranted for neurological impairment or scars associated with the neck disability.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected neck disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The symptoms of limitation of motion, muscle spasms resulting in abnormal spinal contour, and muscle disability were considered when awarding the staged schedular ratings for the cervical spine disability under Diagnostic Codes 5242 and 5323.  During the entire initial rating period, the Veteran has reported that he had limitation in physical work, lifting, moving, and pulling due to the cervical spine pain.  These symptoms are part of, similar to, and approximate the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., difficulty lifting, moving, and pulling due to neck pain).  These symptoms and functional impairment were considered when awarding the staged schedular rating under Diagnostic Code 5242.  Therefore, the symptoms and/or manifestations and functional impairment related to the cervical spine and Muscle Group XXIII disabilities are fully contemplated and adequately compensated by the staged schedular ratings under Diagnostic Code 5242 and 5323 for the entire initial rating period.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected neck disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with the neck disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  For the entire initial rating period on appeal, the record does not indicate, and the Veteran does 

not otherwise contend, that he is unemployed; thus, the Board finds that Rice is inapplicable to the entire initial rating period as neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An initial disability rating for a neck disability in excess of 10 percent for the period from January 25, 2011 to January 13, 2013 is denied; of 20 percent, but no higher, for the period from January 13, 2013 to October 15, 2014 is granted; and in excess of 30 percent for the period from October 15, 2014, forward, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for a respiratory disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran contends that, while assigned in an M1 tanker, he was exposed to fumes after shooting rounds and to the fumes of hydraulic fluid.  As the service personnel records indicate that the military occupational specialty was M1 Armor Crewman, these assertions are consistent with the places, types, and circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 2014).  A service treatment record, dated February 21, 1985 indicated that the Veteran complained of a nonproductive cough, sore throat, and a headache for two days.  He was assessed with "rule out possible strep throat."  The next day, the Veteran complained of being tired and having a headache for three days.  He was assessed with "rule out upper respiratory infection."  In a July 1987 service treatment record, the Veteran complained of a deep hacking cough and was assessed with an upper respiratory infection.  In an October 1989 service treatment record, the Veteran complained of difficulty swallowing for three days.  At that time, it was noted that the Veteran smokes one pack per day and he was assessed with viral syndrome.

Private treatment records (from February 2006 to November 2009) reveal diagnoses of asthmatic bronchitis, asthma, and reactive airway disease.  More recent VA treatment records reveal an active problem of intermittent asthma.  

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any current respiratory disorder(s), to include asthmatic bronchitis, asthma, and reactive airway disease.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon,
20 Vet. App. at 83.

In this case, the Veteran has not been afforded a VA examination for the claimed respiratory disability.  The Veteran has consistently asserted that this claimed respiratory disorder is the result of service, to include being exposed to fumes after shooting rounds and to the fumes of hydraulic fluid, which he contends is consistent with his duties as an M1 Armor Crewman.  See 38 U.S.C.A. § 1154(a).  There is no medical opinion of record addressing the etiology of the claimed respiratory disability.  Based on the above, a VA examination is warranted to assist in determining the etiology of the respiratory disability.

Accordingly, the issue of service connection for a respiratory disability is REMANDED for the following actions:

1. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current respiratory disability, to include, but not limited to, asthmatic bronchitis, asthma, and reactive airway disease.  Following a review of all relevant evidence from the electronic file, to include in VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater degree of probability) that the respiratory disability, to include, but not limited to, asthmatic bronchitis, asthma, and reactive airway disease, began during service or is etiologically related to active service, to include being exposed to fumes after shooting rounds and to the fumes of hydraulic fluid as an M1 Armor Crewman?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for a respiratory disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


